DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 1 states: “whereby rotation of the support plate about the longitudinal axis relative to the cam results in reciprocating motion of the support plate along the longitudinal axis”. This appears to be opposite (conflicts with) the disclosure such as 0008: “Upon rotation of the surface cam by the motor, the pump piston undergoes linear reciprocating motion.”. It is also opposite (conflicts with) what is shown in the drawings at Figs 8-9 wherein the surface cam In re Moore, 439 F.2d 1232, 1235-36,169 USPQ 236, 239 (CCPA 1971); In re Cohn, 438 F.2d 989,169 USPQ 95 (CCPA 1971); In re Hammock, 427 F.2d 1378, 166 USPQ 204 (CCPA 1970).".  
 	Dependent claims are rejected based on their dependency to claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-21 is/are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Barezzani US 20100000288.
 	Barezzani discloses:
 	1.  In combination with a planetary gear-reduction mechanism (22, 24) rotatably driven 
about a longitudinal axis by a motor (6) or other drive mechanism, a cam (18) having a 
peripheral edge portion that is rotated about the longitudinal axis by the gear-reduction mechanism, wherein the cam is configured on a first side adjacent the peripheral edge portion to be operatively engaged by the planetary gear-reduction mechanism (side of 18 facing 22, 24), wherein the cam has a second side located opposite the first side (side of 18 facing 19), wherein the second side includes a grooved depression (20) defining an undulating surface (see Fig 12) along the circumference of the peripheral edge portion (see e.g. Fig 7), and a support plate (10) configured to operatively engage the undulating surface (10 engages 18 via 19),
whereby rotation of the support plate about the longitudinal axis relative to the cam results in reciprocating motion of the support plate along the longitudinal axis (as best understood, see Figs 2-3 and 0067). 
	2.  The combination of claim 1, wherein the support plate (10) is configured with at 
least two projections (19) that operatively engage the undulating surface of the grooved depression (20). 
  	3.  The combination of claim 1, wherein the undulating surface varies in elevation according to a sine wave (see Fig 12 in comparison to applicant’s Fig 10 wherein each can be described using a sine wave). 

 	
 	4.  A surface cam planetary mechanism comprising (8): a surface cam (18) defining an 
inner face (face of 18 toward motor 6) and an oppositely directed outer face (face of 18 toward 19), the surface cam including a cam race (20) along the outer face of the surface cam, the cam race exhibiting an undulating surface (see Fig 12 and associated description);  a support plate (10) defining an inner face (toward 19) and an oppositely directed outer face (facing opposite 19), the support plate including at least one cam member (19) extending from the inner face of the support plate, the at least one cam member defining a distal cam face (face of 19);  wherein upon assembly of the surface cam and the support plate, the distal cam face of the at least one cam member contacts the cam race (see e.g. Figs 6-9). 
  	5.  The surface cam planetary mechanism of claim 4 wherein the surface cam further includes at least one engagement member (25) extending from the inner face of the surface cam. 
 
 	6.  The surface cam planetary mechanism of claim 5 wherein the surface cam further includes three engagement members (25) extending from the inner face of the surface cam. 
  	7.  The surface cam planetary mechanism of claim 4 wherein the support plate includes two cam members (19) extending from the inner face of the support plate. 
  	8.  The surface cam planetary mechanism of claim 7 wherein the two cam members 
are located diametrically across from each other (see e.g. Figs 6 and 8). 

 	10.  The surface cam planetary mechanism of claim 4 wherein the undulating surface of the cam race varies in elevation according to a sine wave (see Fig 12 in comparison to applicant’s Fig 10 wherein each can be described using a sine wave).  
 	11.  The surface cam planetary mechanism of claim 4 wherein the distal cam face exhibits a convex geometry (19 exhibits convex geometry). 
 	12.  The surface cam planetary mechanism of claim 4 wherein the cam race exhibits a concave geometry (20 exhibits concave geometry). 
 	13.  The surface cam planetary mechanism of claim 9 wherein the single cam member defines an outermost cam face having two oppositely located cam face regions (at 19 in e.g. Figs 6 and 8). 
  	14.  The surface cam planetary mechanism of claim 4 wherein the cam race exhibits an angled slope (see e.g. Fig 12 wherein the cam race includes portions which are angled upward and downward).
  	15.  The surface cam planetary mechanism of claim 14 wherein the angled slope 
is within a range of from 30.degree.  to 80.degree.  relative to a center axis of the mechanism (see annotated Fig 12 below wherein the slope of the angle A is between 30 to 80 degrees from the vertical center axis of the mechanism). 


    PNG
    media_image1.png
    337
    646
    media_image1.png
    Greyscale

 	16. (Original) A pump drive comprising; a motor (6) providing a source of rotary power; a surface cam planetary mechanism (8) including (i) a surface cam (18) defining an inner face (face of 18 toward motor 6) and an oppositely directed outer face (face toward 19), the surface cam including a cam race (21) along the outer face of the surface cam, the cam race exhibiting an undulating surface (see e.g. Fig 12), and (ii) a support plate (10) defining an inner face (face toward 19) and an oppositely directed outer face (face opposite 19), the support plate including at least one cam member (19) extending from the inner face of the support plate, the at least one cam member defining a distal cam face(distal face of 19); a pump piston (11) in operable engagement with the support plate (see e.g. Figs 2-3); wherein upon rotation of the surface cam by the motor, the pump piston undergoes linear reciprocating motion (see e.g. 0067).
 	17.  The pump drive of claim 16 wherein the distal cam face exhibits a convex geometry (19 has convex geometry). 

  	19.  The pump drive of claim 16 wherein the cam race exhibits an angled slope (see e.g. Fig 12 wherein the cam race includes portions which are angled upward and downward). 
  	20.  The pump drive of claim 16 wherein the undulating surface of the cam race 
varies in elevation according to a sine wave (see Fig 12 in comparison to applicant’s Fig 10 wherein each can be described using a sine wave). 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANDREW FINK whose telephone number is (571)270-3373.  The examiner can normally be reached on M-Th 9-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4373.


/Thomas Fink/Examiner, Art Unit 3746